Scott, J.,

delivered the opinion of the Court.

This was an action of assumpsit brought by'Pye against Hassinger, in which the plaintiff recovered.
It appears that the cause was referred, and a report was made. After the making of a report by the referees, the judgment was entered by the Court. An appeal was prayed, and a bill of exceptions was filed at .a *157time subsequent to the term at which the judgment was rendered. It does not appear that this was done by the consent of the parties. The defendant in error objects' that the bill of exceptions was taken at a time when it was not authorized by law. This objection is well taken. Without the consent of parties no bill of exceptions could have been signed after the term at which the cause was finally disposed of. The bill of exceptions being stricken out, there is nothing in the record showing error in the proceedings. The judgment will be affirmed, the other Judges concurring.